—In an action to foreclose a mortgage, Michael R. Zotos appeals from an order of the Supreme Court, Suffolk County (Berler, J.), dated January 8, 2002, which denied his motion, inter alia, to set aside the sale of the subject premises to the plaintiff as void, and for a determination that he was the successful bidder at the foreclosure sale.
Ordered that the order is affirmed, with costs.
The appellant failed to establish the existence of fraud, collusion, mistake, or misconduct as to warrant vacatur of the foreclosure sale and transfer of the premises to him (see Provident Sav. Bank v Bordes, 244 AD2d 470; Citicorp Mtge. v Strong, 227 AD2d 818; Green Point Sav. Bank v Kandel, 224 AD2d 488). The appellant’s contention that the plaintiff was not the highest bidder at the sale is without merit (see Citicorp Mtge. v Strong, supra at 821). Florio, J.P., O’Brien, McGinity and H. Miller, JJ., concur.